Bill W. Bell Sr. and Bill Bell




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 3, 2015

                                       No. 04-15-00043-CV

                               Carlos M. REYES and Molly Reyes,
                                          Appellants

                                                 v.

                                Bill W. BELL Sr. and Bill Bell Jr.,
                                           Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 10-09-49378-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                          ORDER
         A copy of appellants’ notice of appeal was filed in this court on January 30, 2015. On
that date the clerk of the court notified the appellants in writing that our records do not reflect
that the filing fee in the amount of $195.00 was paid and that the fee was required to be paid by
February 9, 2015 or the appeal could be stricken by the court. To date, the fee has not been paid.
Our record contains no evidence that appellants are excused by statute or rule from paying the
filing fee. See TEX. R. APP. P. 5, 20.1. In addition, the clerk’s record was due to be filed on May
11, 2015, and has not been filed. The trial court clerk has indicated to the court that the fee for
preparing the clerk’s record has not been paid by appellants and appellants are not entitled to a
free clerk’s record.

        Accordingly, it is ORDERED that appellants show cause in writing within ten (10) days
of the date of this order that either: (1) the $195.00 filing fee has been paid to this court and the
fee for preparation of the clerk’s record has been paid to, or payment arrangements have been
made with, the trial court clerk; or (2) appellants are entitled to appeal without paying the filing
fee and the fee for the clerk’s record. See TEX. R. APP. P. 20.1, 35.3(a)(2). If appellants fail to
respond within the time provided, this appeal will be dismissed for failure to pay the fees. See
TEX. R. APP. P. 5, 42.3(b), (c). All other appellate deadlines are suspended pending the payment
of the filing fee.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court